Citation Nr: 0028889	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  99-06 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (original) evaluation for 
spastic paraparesis, currently evaluated as 40 percent 
disabling.

2.  Entitlement to special monthly compensation for loss of 
use of both legs.

3.  Entitlement to an effective date earlier than April 21, 
1997, for the grant of service connection for spastic 
paraparesis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant served on active duty in the United States Army 
from June 1975 to June 1978.  He also served as a member of 
the Alabama Army National Guard for approximately twenty 
years, although his dates of service in this organization are 
unverified.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued in October 1998 
and December 1998 by the Montgomery, Alabama, Department of 
Veterans Affairs (VA) Regional Office (RO).  Only the issues 
listed on the title page are before the Board on appeal at 
this time.  It is noted that the appellant filed timely 
notices of disagreement in response to the rating decisions 
issued in October 1998 (denying increased rating above 40 
percent for spastic paraparesis and entitlement to earlier 
effective date of award of service connection for this 
disability) and in December 1998 (denying special monthly 
compensation based on loss of use of both legs), and he 
perfected an appeal to the Board as to these issues with the 
timely filing of a Form 9 substantive appeal in March 1999.

However, in his substantive appeal of March 1999, the 
appellant raised for the first time a new claim seeking 
entitlement to an earlier effective date for the award of 
service connection for his spastic paraparesis disability on 
an alternative theory of entitlement, specifically, on the 
basis of clear and unmistakable error in a prior rating 
decision (March 1989).  This claim has not been addressed or 
considered by the RO.  Accordingly, since this newly-raised 
claim is not on appeal before the Board at this time, or 
inextricably intertwined with the appealed earlier effective 
date issue, see Parker v. Brown, 7 Vet. App. 116 (1994) (a 
claim is intertwined if the RO would have to reexamine the 
merits of any denied claim which is pending on appeal before 
the Board under the pertinent law and regulations 
specifically applicable thereto), it will be referred to the 
RO for development and adjudication, as detailed below in the 
remand immediately following this decision.

The appealed issues of entitlement to an increased rating and 
special monthly compensation for the spastic paraparesis 
disability will also be addressed in the remand portion of 
this decision.


FINDINGS OF FACT

1.  Service connection for spastic paraparesis was previously 
and finally denied by a rating decision in September 1996.  
The appellant did not appeal this decision within the time 
allowed by law and regulations.

2.  The date of receipt of the appellant's reopened claim for 
service connection for spastic paraparesis was April 21, 
1997, when the RO received a letter from a private physician 
dated April 10, 1997.  Following denial of this claim by 
rating decision in May 1997, the appellant perfected an 
appeal to the Board on this claim.

3.  In June 1998, the Board granted service connection for 
spastic paraparesis, and by award-implementing rating 
decision issued by the RO in October 1998, a 40 percent 
rating for this disability was assigned effective from April 
21, 1997, the date of receipt of his reopened claim.

4.  There is no evidence showing that any communication or 
action from the appellant, his representative or a Member of 
Congress, or some other person acting as his friend was 
submitted to the VA between the time his claim was denied in 
September 1996 and when his most recent claim to reopen was 
received at the RO on April 21, 1997, that could reasonably 
be interpreted as reflecting an intent to file for service 
connection for spastic paraparesis.

5.  None of the other medical records (VA and private) 
received in connection with the appellant's reopened claim 
reflect actual treatment for spastic paraparesis or intent to 
file a claim for such disability prior to April 21, 1997.



CONCLUSION OF LAW

The effective date for the grant of service connection for 
spastic paraparesis is April 21, 1997, the date the request 
to reopen the claim for this disorder was received by the RO.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§§ 3.400(q)(1)(ii) and (r) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for spastic paraparesis was previously and 
finally denied by a rating decision in September 1996.  
However, because the appellant did not initiate an appeal by 
filing a notice of disagreement within the one year period 
from the date that the RO mailed him notification of its 
decision, as required by applicable law and regulations, the 
decision became final.  See 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.302(a), 20.1103 (1999).

The next piece of correspondence of any kind from the 
appellant was received by the RO on April 21, 1997; 
specifically, a letter written by a Dr. C. G. Fagan, M.D., on 
April 10, 1997.  In this letter, Dr. Fagan informed the 
reader that the appellant's spastic paraparesis was post-
traumatic in nature and progressive.  The letter was 
therefore construed by the RO as an attempt to reopen his 
previously denied claim for this disability.  See 38 C.F.R. 
§ 3.157(b)(2) (1999) (evidence in the form of a 
statement/report from a private physician may be accepted as 
an informal claim to reopen as of the date of receipt of such 
evidence when the statement/report furnished by or on behalf 
of claimant is within the competence of the physician and 
shows a reasonable probability of entitlement to benefits).  
Following denial of his claim to reopen by rating decision in 
May 1997, the appellant perfected an appeal to the Board.  
Thereafter, the Board granted service connection for spastic 
paraparesis by decision in June 1998.  An award-implementing 
rating decision issued by the RO in October 1998 assigned a 
40 percent rating for this disability effective from April 
21, 1997, the date of receipt of his reopened claim.

Applicable law and VA regulations provide that the effective 
date for an award of service connection established on the 
basis of new and material evidence "received after final 
disallowance" or on the basis of a "reopened claim" under 
38 C.F.R. § 3.157, as in this case, shall be the date of 
receipt of the reopened claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 1999); 
38 C.F.R. §§ 3.400(q)(1)(ii) and (r) (1999).  With these 
facts for consideration, the Board concludes that under the 
aforementioned law and regulatory provisions, the effective 
date for the grant of service connection for spastic 
paraparesis is April 21, 1997, the date of receipt of his 
reopened claim.  38 C.F.R. § 3.155 (1999) is not for 
application in this case because there is no evidence that 
any prior communication or action from either the appellant, 
his representative or a Member of Congress or some other 
person acting as his friend reflects an intent to file for 
service connection for spastic paraparesis between the time 
his claim was previously denied in September 1996 and when 
his most recent claim to reopen was received on April 21, 
1997.  Similarly, an effective date earlier than April 21, 
1997, pursuant to the provisions under 38 C.F.R. § 3.157 is 
not for application here none of the other medical records 
(VA and private) received in connection with this reopened 
claim reflect actual treatment for spastic paraparesis or 
intent to file a claim for such disability prior to April 21, 
1997, which therefore should have been construed as 
constituting an informal claim for compensation benefits 
under section 3.157.

Accordingly, the Board concludes that the effective date for 
the grant of service connection for the appellant's spastic 
paraparesis disability under the law and regulations 
governing effective dates based on new and material 
evidence/reopened claims is April 21, 1997, the date of 
receipt of his reopened claim for this disability.


ORDER

Entitlement to an effective date earlier than April 21, 1997, 
on the basis of a reopened claim resulting in the award of 
service connection for spastic paraparesis is denied.


REMAND

The report of the VA spine examination conducted in July 1998 
is inadequate for adjudication purposes because it does not 
provide sufficient information for the Board to determine the 
current degree of impairment resulting from the spastic 
paraparesis disability.  Subparts B (medical history - 
subjective complaints) and C (physical examination - 
objective findings) of the examination report reflect answers 
to specific questions to which the Board does not have access 
and hence, there is information contained in the answers that 
can only be interpreted by reference to the questions.  Since 
the Board does not have access to the specific questions, it 
is impossible to fully interpret the findings from this VA 
examination.  The Board does not, therefore, have sufficient 
medical evidence upon which to decide the claims seeking an 
increased rating/special monthly compensation for the spastic 
paraparesis disability.  On remand, the RO should obtain a 
comprehensive report of the July 1998 VA spine examination, 
to include the questions to which the examiner was responding 
in subparts B and C, as noted above.

In addition to the above, further development is necessary to 
properly adjudicate the special monthly compensation claim.  
The RO's rating decision (December 1998) and statement of the 
case (February 1999) only considered this claim under 
38 U.S.C.A. § 1114(m), (see also 38 C.F.R. § 3.350(c) 
(anatomical loss or loss of use of both legs)), whereas 
potential entitlement to these benefits may be in order under 
38 C.F.R. § 3.350(a) (2) (loss of use of foot) and/or 38 
C.F.R. § 3.350(b) (loss of use of both feet).  The 
corresponding statutory provisions for these sections are 
38 U.S.C.A. §§ 1114(k) and (l).  On readjudication of this 
special monthly compensation claim, the RO must consider all 
potential bases of entitlement under the law and applicable 
regulations and in the event the benefits sought remain 
denied, furnish the appellant and his representative a 
supplemental statement of the case with a summary of the 
applicable laws and regulations, with appropriate citations, 
and a discussion of how such laws and regulations affected 
the outcome.  See 38 C.F.R. §§ 19.29(b), 19.31 (1999).

Further, the Board does not believe it has sufficiently clear 
medical evidence on which to base a decision on the special 
monthly compensation claim.  Leopoldo v. Brown, 4 Vet. App. 
216, 219 (1993); Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (medical conclusions must be based on independent 
medical evidence and not the internal medical expertise of 
the RO or Board).  In this regard, the Board finds that the 
VA brain/spinal cord and spine examination reports of July 
1998 do not adequately address loss of use of the legs for 
purposes of special monthly compensation, specifically, 
according to the criteria for same listed under 38 C.F.R. 
§§ 3.350(a)(2)(i); 4.63 (1999).  See also Tucker v. West, 11 
Vet. App. 369 (1998) (the relevant inquiry concerning an 
award of special monthly compensation is not whether 
amputation is warranted but whether the appellant has had 
effective function remaining other than that which would be 
equally well served by an amputation with use of a suitable 
prosthetic appliance).  It is therefore necessary to obtain a 
new medical examination.

Accordingly, while the Board regrets the further delay, this 
case is REMANDED for the following development:

1.  The RO should obtain a comprehensive 
report of the July 1998 VA spine 
examination from the Birmingham-VA 
Medical Center.  The RO should make sure 
that the report contains the specific 
questions that prompted the examiner's 
responses in the original examination 
report, as noted above.  All reports 
received should be associated with the 
claims folder.

2.  Next, the RO should schedule the 
appellant for new VA brain/spinal cord 
and spine examinations to evaluate the 
severity of his service-connected spastic 
paraparesis disability.  It is very 
important that the examiners be provided 
an opportunity to review the claims 
folder and a copy of this remand prior to 
the examinations.  The examiners should 
indicate in their reports that the claims 
folder and remand instructions were 
reviewed and considered in connection 
with the requested examinations.  All 
necessary tests and studies should be 
conducted in order to ascertain the 
severity of this disability.  All 
functional limitations are to be 
identified, including whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement of the legs.  The examiners 
should elicit information as to 
precipitating and aggravating factors 
(i.e., movement or activity), and the 
effectiveness of any pain medication or 
other treatment for relief of pain.

Further, as noted above, for purposes of 
the special monthly compensation claim, 
the examiners should, based on their 
respective examination findings and 
medical expertise, render opinions 
addressing whether appellant has any 
effective function remaining in one or 
both legs other than that which would be 
equally well served by an amputation with 
use of a suitable prosthetic appliance.  
In rendering these opinions, it would 
assist the Board if the examiners 
discussed the appellant's symptoms and 
recent objective medical findings.  The 
medical rationale for all opinions 
expressed must be provided.  The reports 
of the examinations should be thereafter 
associated with the claims folder.

The appellant should be given adequate 
notice of the requested examinations 
which includes advising him of the 
consequences of failure to report for an 
examination.  If he fails to report for 
an examination, this should be noted in 
the claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

3.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  
Specific attention is directed to the 
examination reports to ensure that they 
are in compliance with the directives of 
this REMAND.  If any report is deficient 
in any manner, it must be returned to the 
author for corrective action.

4.  Following completion of the above, 
the RO should readjudicate the claims 
that remain at issue on appeal (increased 
rating above 40 percent for the spastic 
paraparesis disability as well as whether 
he is entitled to special monthly 
compensation for this disability) with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this remand.  In 
addition, as noted above, the RO should 
consider all potential bases of 
entitlement to special monthly 
compensation, to include whether he is 
entitled on the "(k)" and "(l)" rates 
(38 U.S.C.A. §§ 1114(k) and (l)).  
Moreover, the RO is advised to consider 
whether any staged ratings (higher or 
lower) may be warranted for the spastic 
paraparesis disability as the appeal of 
the increased rating claim arises from 
the original grant of service connection 
for this disability.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, which 
includes a summary of the applicable laws 
and regulations, with appropriate 
citations, and a discussion of how such 
laws and regulations affected the 
outcome, and given the opportunity to 
respond thereto.

5.  In addition, as noted above in the 
INTRODUCTION, the RO must adjudicate the 
issue of entitlement to an earlier 
effective date for the grant of service 
connection for the spastic paraparesis 
disability on the specific grounds of an 
allegation of clear and unmistakable 
error in the March 1989 rating decision.  
As this claim has never been formally 
addressed, notice of the decision, to 
include notice of appellate rights, 
should be furnished in accordance with 
established procedures.  If this claim is 
denied but no notice of disagreement is 
filed, it should not be certified to the 
Board unless all applicable appellate 
procedures are followed.

6.  The appellant is hereby informed that 
he should assist the RO, to the extent 
possible, in the development of his 
claim, and that failure to cooperate or 
to report for any scheduled examination 
may result in an adverse decision.  Wood 
v. Derwinski, 1 Vet. App. 191, 193 
(1991).

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



